

NEUROMetrix·










December 28, 2019


Mr. Shai N. Gozani
-








Dear Shai,




On behalf of NeuroMetrix, Inc. (the "Company") and the Board of Directors, the
Compensation Committee offers you revised tenns of employment in your position
as President and Chief Executive Officer as follows:




--------------------------------------------------------------------------------






• Ejfecrive date: January 1, 2020




• Title & Responsibilities: Chief Executive Officer reporting to the Board of
Directors. In this
role you guide the strategic direction of the Company and oversee its day-to-day
operations. You also have such other duties as are assigned to you from
time-to-time by the Board of Directors ..


Base Salary: The Company will pay an annual salary ("Base Salary") of $1.00,
subject to periodic review and adjustment at the discretion of the Company.


•
Variable Con,pensation: You will be eligible to receive an annual performance
bonus. The Company shall consider and make a bonus determination not later than
90 days after the end of each fiscal year during which you arc employed by the
Company. The Company will pay such bonus to you in stock before the end of the
fifth month following the fiscal year. Bonus awards shall be determined by the
Company in its sole discretion.



•
Equity Grant: The Company will award options to purchase 100,000 shares of
NeuroMetrix common stock at an exercise price of the closing price on Nasdaq on
the day prior to the grant date. The options will have a ten-year life and will
vest in even quarterly amounts over a one- year period



•
Benefits: The Company will provide medical insurance coverage and other benefits
on the same terms and conditions as provided to the Company's employees or other
senior executives from time to time.



•
Vacation: You will continue to be eligible to receive 27 vacation days per year
of employment, which accrues on a prorated basis and shall be treated in a
manner consistent with the Company's Employee Handbook, as amended from time to
time. You also will be eligible for paid holidays and personal days recognized
by the Company as set forth in the Company's Employee Handbook, as amended from
time to time.



Other Terms: This Agreement commences on January I, 2020 and shall automatically
renew for successive one-year terms unless notice of non-renewal is given by
either party to the other party not Jess than ninety (90) days prior to
expiration of the then term. In all events, however, your employment will








1000Wlnte....Strfft,W,lttl࿽m.MA02<1Sl

/ neurcmetrb.com ;' 0 781.890.9989 F 781.290.0079
1




--------------------------------------------------------------------------------















be on an at-will basis, meaning that either you or the Company may terminate
employment for any reason or at any time, with or without notice."


You have signed the Company's standard form of Confidentiality and Non-Compete
Agreement. A copy of that Agreement is attached. Please note that the provisions
of that Agreement survive your employment with the Company.


• Separation Benefits:


• If the Company terminates your employment for Cause or if you resign other
than for Good Reason, you will not be entitled to any separation benefits as
described in this section (the "Separation Benefits").


• If, other than within 12 months following a Change in Control, the Company
terminates your employment for any reason other than Cause or if you resign for
Good Reason, you will be entitled to receive monthly payment based on your prior
Base Salary of$4 \5,000 for a period of 12 months from the date oftennination
(the "Severance period").


•
If, within 6 months prior to or 12 months following a Change in Control, the
Company terminates your employment for any reason other than Cause or if you
resign for Good Reason, you will be entitled to receive monthly payment based on
your prior Base Salary of $415,000 for a period of 12 months from the date of
termination (the "Severance Period"). In addition, the Company will accelerate
your right to exercise shares under any stock option granted to you by the
Company on or after the date of this Agreement.



•
If you die or become totally disabled (as defined by the Company's long term
disability insurance coverage), the Company will accelerate your right or the
right of your Personal Representative to exercise shares under any stock option
granted to you by the Company on or after the dated of this Agreement.



You will be entitled to the severance and acceleration of options described
above so long as the ending of your employment constitutes a separation from
service as defined in Section 409A of the Internal Revenue Code. During the
Severance Period (but not for a period longer than your entitlement to COBRA
continuation coverage), the Company will continue to contribute to your medical
insurance coverage, which, subject to your eligibility, will be extended to you
under the law known as COBRA at the same rate as if you continued to be employed
by the Company. Notwithstanding the foregoing, your receipt of the Separation
Benefits described in this paragraph will be subject, in all cases, to your
execution, on or before the 21st day following its presentation to you (which
shall occur no more than 14 days after the Date of Termination) of a release of
any and all claims that you may then have against the Company in connection with
your employment in a form that is satisfactory to the Company (the "Release")
and the effectiveness and irrevocability of the Release upon its execution or
the earliest day after its execution as is permitted by law. Payments of
continuation of compensation owed pursuant to this paragraph will occur on
the regular payroll payment dates for the Company beginning with the first
regular payroll










--------------------------------------------------------------------------------








NEUROMetrix·

,
lOOOWlnterStreet, weuhem, MA0245l / necrornetrb.rcm / o 781890.9989 f
781.290.0079




--------------------------------------------------------------------------------















payment date that occurs on or after the date that is 45 days after your
termination or resignation (with the first payment to include the full amount
owed for continuation of compensation for the payroll period to which such
payment date relates and any prior payroll periods for which payment was not yet
made).


•
Definitions: For purposes of this Agreement, "Cause" shall mean a vote by the
Board resolving that you shall be dismissed as a result of (i) your material
breach of any agreement between you and the Company; (ii) your conviction of or
plea of nolo contendere to a felony or a crime involving moral turpitude; or
(iii) any material misconduct or willful and deliberate non• performance (other
than by reason of disability) by you of your duties to the Company. However, for
any reason specified in (i) or (iii), if the Board makes a good faith judgment
that the cause is capable of being cured within fifteen (15) days, it shall
specify the reason and give you fifteen ( 15) days from the date of its notice
to effect a cure and if after such fifteen ( 15) days in the

judgment of the Board you have not done so, the Board's vote of dismissal shall
be final.


Resignation for "Good Reason" shall mean your resignation following your prior
written notice to the Company that the Company has materially breached this
agreement (with such written notice to describe such material breach in detail),
provided that (i) such written notice is provided within thirty (30) days after
the initial existence of such breach, (ii) such breach has, in fact, occurred
and remains uncured by the Company for thirty (30) days following its receipt of
such written notice (the "Cure Period''), (iii) you resign upon not less than 30
days' nor more than 60 days' prior written notice and (iv) you provide the
Company with the written notice of your resignation on or before the fifteenth
(15th) day after the end of the Cure Period. For purposes of this paragraph, a
"material breach" shall mean (i) a material reduction in your base salary other
than as part of a broader executive pay reduction; (ii) a material reduction in
your incentive compensation participation level other than as part of a broader
executive reduction; (iii) a material change in the employment benefits made
available to you if such change does not similarly affect alt employees of the
Company eligible for such benefits; (iv) a material reduction in your duties,
responsibilities, or authority as then in effect; (v) a requirement that you
relocate except for relocations that would not increase your one way commuting
distance by more than 35 miles.


"Change in Control" shall be deemed to occur as of the date that: (i) the
Company completes a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company whether
held directly by the Company or by a subsidiary of the Company; (ii) a change in
the composition of the Company's Board of Directors which results in the
replacement of more than fifty percent (50%) of the Company's Board of Directors
within a period of 12 months; (iii) acquisition by any individual, entity, or
group resulting in such individual, entity or group having ownership of fifty
percent (50%) or more of either (a) the then-outstanding shares of common stock
of the Company, or (b) the combined voting power of the then• outstanding voting
securities of the Company entitled to vote generally in the election of
directors; or (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
















--------------------------------------------------------------------------------





NEUROMetrix·

IOOOWlnter Street. Waltham, MA024Sl / ' neurcmetrb.ccm 0 781.890.9989 F 781.290
0079




--------------------------------------------------------------------------------















•
Section 409A: Solely for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"), each periodic severance payment made pursuant
to this agreement shall be considered a separate payment. Anything in this
agreement to the contrary notwithstanding, if at the time of your termination or
resignation, you are considered a 'specified employee' within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that you become
entitled to under this agreement would be considered deferred compensation
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shalt be payable prior to the date that is the earlier
of(i) six months and one day after your separation from service, or (ii) your
death.



•
Arbitration of Disputes: Any dispute arising hereunder or arising out of your
employment, termination thereof, or any other relations with the Company,
whether sounding in tort or contract, by statute or otherwise, including, but
not limited to claims of employment discrimination, shall be settled by
arbitration in Boston, Massachusetts, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
before a single Arbitrator. Notwithstanding the foregoing, disputes arising
under the Confidentiality and Non• compete Agreement shall not be subject to
arbitration.



•
Taxation: You understand that payments made pursuant to this agreement may be
subject to applicable federal and state withholdings.



•
Entire Agreement: This agreement, the Confidentiality and Non-Compete Agreement
and the Option Agreement set forth the entire agreement and understanding
between you and the Company regarding all subjects covered herein, the tenns of
which may not be changed or modified except by agreement in writing signed by
you and the Company.



•
Severability: Should any provision of this agreement, or portion thereof, be
found invalid and unenforceable, the remaining provisions shall continue in
force and effect.



•
Governing Law: This agreement shall be governed, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of law.



Please contact me if you have any questions. Please acknowledge your acceptance
by signing below. Sincerely,
NEUROMETRJX, INC.




By࿽
D࿽
On behalf of the Compensation Committee,
NeuroMetrix Board of Directors












--------------------------------------------------------------------------------









NEUROMetrix"




..
lOOOWlriterStreet,W.:iltham.MA024Sl / neurometrb.,oni I o 781.890.9989 F
781.290.0079




--------------------------------------------------------------------------------





.












newexhibit10134sngoza_image1.jpg [newexhibit10134sngoza_image1.jpg]SruN.Gozani,
M.D., PhD.
ACCEPTED.u L




























































--------------------------------------------------------------------------------








































































--------------------------------------------------------------------------------





NEUROMetrix·

lOOOW1nterStreet,Waltham,MA024Sl / ' neurometrl࿽.com / o 781.8'>09989 F
181.290.0079


